Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 10/1/2020, which was received 1/14/2021. Acknowledgement is made to the amendment to claims 1,7,14. Applicant’s amendment and remarks have been carefully considered and were persuasive in view of the rejection on the merits, however, after review of the IDS and in particular the references provide regarding excluded subject matter, the examiner has reconsidered the eligibility and provides a USC 101 rejection below.  
                                               Rejoinder

Claim1,7, and 14 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2-4,6,8-10,13,17-20, directed to the species of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/2/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11,14,15,17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case the term “object” is introduced into the claims. Nowhere in the specification can this term be found. For the purpose of this office action the examiner will consider the term 

Claims 1and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case the term “element” is introduced into the claims. Nowhere in the specification can this term be found. For the purpose of this office action the examiner will consider the term “element” to be a combinability indicator.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A method for processing seller operations in a marketplace system, the method comprising:
displaying, in a graphical user interface for a seller, a plurality of objects purchased by a buyer on an online marketplace, each of the plurality of objects being associated with one of a plurality of selectable elements for invoicing the buyer;
interactively receiving, from the seller, a selection of a first selectable element associated with a first object of the plurality of objects;
in response to receiving the selection of the first selectable element from the seller, displaying, on the graphical user interface for the seller, a combinability icon indicating that at least the first object is combinable with a second object of the plurality of objects;
in response to receiving from the seller a selection of the combinability icon, combining at least a portion of first content associated with the first object and at least a portion of second content associated with the second object; and
displaying the combined first content and second content on the graphical user interface for the seller.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features italicized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the collecting information from selected icons on a webpage and displaying on a GUI, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “transmit, store, combining, generate and transmit” in the context of this claim encompasses marketing or sales activities or behaviors; and business relations.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A method for processing seller operations in a marketplace system
displaying, in a graphical user interface for a seller, a plurality of objects purchased by a buyer on an online marketplace, each of the plurality of objects being associated with one of a plurality of selectable elements for invoicing the buyer;
interactively receiving, from the seller, a selection of a first selectable element associated with a first object of the plurality of objects;
in response to receiving the selection of the first selectable element from the seller, displaying, on the graphical user interface for the seller, a combinability icon indicating that at least the first object is combinable with a second object of the plurality of objects;
in response to receiving from the seller a selection of the combinability icon, combining at least a portion of first content associated with the first object and at least a portion of second content associated with the second object; and
displaying the combined first content and second content on the graphical user interface for the seller.
 
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of collecting information from selected icons on a webpage and 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receiving seller selections and transmitting information to the seller) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. retrieving stored information and combining for display to a user)  see Versata, OIP Techs.
Generating a display from selections made by using existing object data (e.g. user selects items to be combined from one display then combines with additional stored data to create a different display).

Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 7 and 14 are a method and computing device method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-6,8-13, 15-20 are dependencies of claims 1,7 and 14. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
determining whether the first object is combinable with the second object before combining the information.
displaying, in the graphical user interface, a set of filters for filtering the plurality of objects.
transmitting instructions to a printer to print the combined information.
determining whether the first object and the second object were purchased by the same individual.
wherein the graphical user interface indicates that a third object is not combinable with one or more of the first object and the second object.
determining whether the first object is combinable with a third object of the plurality of objects.
associating the combinability icon with the third object when it is determined that the first object is combinable with the third object.
wherein the first object and the second object were purchased by an individual.
displaying the combined first content and second content on the graphical user interface comprises generating an invoice that includes the first content and the second content.
displaying a comment box for adding a comment to the invoice.
 displaying a selectable object with each of the plurality of objects.
generating an invoice that include the information.
 automatically sending the invoice to an individual that purchased the first object and the second object in response to received input.
displaying an indication that another object of the plurality of objects is not combinable with at least one of the first object and the second object.
determining whether the first object is combinable with the second object before combining the information.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Allowable Subject Matter
Independent claims 1,7,14 are found to be allowable for the reasons stated in the response filed 1/14/2021 and because the cited art of record does not fairly teach the claims as a whole. The claims would be in condition for issuance should the applicant overcome the USC 101 rejection and the USC 112 rejections.


Discussion of most relevant art:
US Patents and PG-PUB
	(i) US Patent 6151608 to Abrams et al. teaches allowing the user to combine the purchase lines from each of the individual purchase orders together and add the quantities of individual items and the total purchase amount. The invention also provides for converting different units of measure for that item. To facilitate the combination (consolidation) process, the invention maintains an audit trail and link to the original purchase orders so that the user can drill back to the original data. Abrams, however, fails to render the application's above-mentioned limitations obvious.


Non-Patent Literature
(vi) BuyIT, teaches a tutorial on procurement and optimizing invoices including consolidation. BuyIT, however, fails to render the application's above-mentioned limitations obvious.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/14/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625